Order unanimously reversed, without costs, and matter remitted to Erie County Family Court in accordance with the following memorandum: Inasmuch as the infants involved in this proceeding are now physically present in the State, Family Court has personal jurisdiction and may rule on the matter of custody (see Matter of Lang v Lang, 9 AD2d 401, 406, affd 7 NY2d 1029; Matter of Bachman v Mejias, 1 NY2d 575, 580-581; and cf. Ryan v Ryan, 24 AD2d 531). It was error, however, for the court to change its prior order of custody in the mother and award custody to the father without a hearing to determine whether circumstances had so changed since the entry of its prior order that the best interests of the children required a modification (Obey v Degling, 37 NY2d 768; Skakun v Skakun, 11 AD2d 724). (Appeal from order of Erie County Family Court—custody.) Present—Moule, J. P., Cardamone, Simons, Dillon and Witmer, JJ.